Title: To Alexander Hamilton from William Rawle, 8 May 1794
From: Rawle, William
To: Hamilton, Alexander



[Philadelphia] May 8, 1794
Sir.

Agreeably to the instructions I received on the 6th. instant from the Secretary of State I have made such enquiries as were practicable in relation to the facts complained of by his Britannic Majesty’s minister and have received by his direction & statement the substance of which and of information from other quarters with my opinion thereon I have the honor to report to you in the absence of the Secretary of State.
It appears,
1st.   That the schooner Swift Packet arrived at the port of Philadelphia on the 2d instant from York town in Virginia in ballast having on board several British officers prisoners to the French Republic enlarged upon parole.
2d.   That she is registered as the property of Alexander Macauley of York town merchant and produced the usual certificates of clearance and security &c. It does not appear that she was chartered by the gentlemen on board.
3d.   That the American colors were generally kept flying on board her from the time of her arrival being only hawled down at night which is said to be customary.
4.   That in the confidence of obtaining a passport for which application had been made by the British minister but, as far as I have been able to ascertain, without a view of going out unless by permission, preparations were making on board for proceeding on her voyage.
5th.   That in the morning of the 5th instant several persons appeared on the wharf where the schooner was moored and Mr Oakes one of the British Officers was particularly insulted, tho’ as far as I have obtained information, no actual assault took place further than that a person “shook his fist at him” with rude and menacing expressions.
This appears to have arisen from a report that the American flag had been treated with indignity of which I have not found any evidence.
6th.   That in the evening of the same day a number of persons again assembled and in a peaceable manner (or at least without committing any personal violence) endeavored to unhang the rudder of the schooner, which proving difficult, they proceeded to unship the foremast and carried it from the wharf into the Street where it was left.
Some menacing expressions proceeding from among the crowd and a declaration of some unknown persons that they would shoot any one belonging to the schooner who should attempt to come across a sloop lying between the schooner & the wharf were noticed by Mr Casey another of the British officers.
7th.   During this transaction the schooner was in effect moored to the wharf there being only the sloop abovementioned between her and the wharf.
Upon the preceding facts I am of opinion that the case does not in any part fall within the judiciary powers of the United States.
No passport or safe conduct has been violated for none had been granted.
The vessel was the private property of an American citizen.
The place where the second act charged was committed was not within the jurisdiction of the United States for it has always been understood and in the case of the United States v. Eleanor McDonald was expressly decided that the admiralty jurisdiction relative to the port of Philadelphia is only attached to those cases where the vessel is not moored to the wharf.
Neither do I conceive the British Officers in question to have been in that sort of privileged character to which the law of nations secured immunity and which creates a jurisdiction in the courts of the United States for their protection. Prisoners of war, whether to our own nation or to a nation with whom we are at peace, when enlarged upon parole are entitled to the same protection and liable to the same punishments as other strangers found here.
The necessity of making a speedy report prevents a full consideration of this point but I cannot recollect any principle or decision giving them greater privileges.
The result submitted, is that if a legal reparation is sought it can only be had by a reference to the State Judiciary where the assault on Captain Oakes may be prosecuted, where security may be obtained if future violence is apprehended and where damages may be recovered by the proprietor of the vessel in proportion to the injury, he has sustained. I am, Sir
with the highest respect & esteem  ms Your most obedient humble servant

W. Rawle
Third StreetMay 8th. 1794
The Secretary of the Treasury.

 